DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“fastening mechanism” and “actuation mechanism” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 6-7 both depend from claim 7 thus rendering the claims indefinite for having improper claim dependency.  It appears as though claims 6 and 7 should depend from claim 5 and for examination purposes will be treated as such. 

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claim(s) 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Philipps (USPN 9,968,697 B1).
	Regarding claim 1, Philipps discloses (fig. 1 and 5; col. 1, lines 29-38; col. 2, line 40 to col. 3, line 48) a garment sanitization device (100), the garment sanitization device (100) comprising: a garment chamber (interior of wheeled cabinet 101); the garment chamber comprising a first appendage (131), a second appendage (132), and a fastening mechanism (zipper 133); the fastening mechanism (133) being integrated with the first appendage and the second appendage; the fastening mechanism (133) comprising a first fastener being positioned along the first appendage (131) and a second fastener being positioned along the second appendage (132) (a standard zipper is formed of two parts with each part attached to the first and second sides that are to be attached together); the first fastener being positioned adjacent to the second fastener (see fig. 5), wherein the first fastener is selectively engaged with the second fastener (inherent function of a zipper); a sanitization unit  (UV chambers 102) being integrated with the garment chamber (101) (see fig. 1); the sanitization unit comprising a light assembly (UV lamps 122) and an actuation mechanism (electrical circuits and power sources); the light assembly (UV lamps 122) being electrically connected to the actuation mechanism (see col. 3, lines 40-45), wherein the light assembly can be toggled between an on state and an off state; the light assembly being configured to illuminate the interior of the garment chamber; and the light assembly being configured to emit ultraviolet light in the on state (see col. 3, lines 40-45).
Regarding claim 9, Philipps further discloses that the device further includes a reflective surface (interior surface of each of the plurality of skins 111-115 is coated with a mirroring material that reflects UV light – see col. 2, lines 54-67); and the reflective surface being interiorly positioned about the garment chamber (mirroring material is coated on the interior of the cabinet 101 – see col. 2, lines 60-67).

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claim(s) 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Philipps as applied to claim 1 above, and further in view of Gao et al. (US 2017/0260681 A1) (hereafter “Gao”).   
	Philipps is set forth above with regards to claim 1 but does not appear to explicitly teach a timer and processor as recited in claims 2-3.  However, Gao discloses a garment care device (1) for sanitizing garments.   The device (1) includes a chamber (5) for sanitizing garments using UV light (see para [0011] and [0045]).  The device further includes a user controller, a programmed processor, and timer for controlling activation and operation of the UV lamp (20) during the sterilization process (see para [0059]-[0061]).  
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Philipps and include a timer and processing unit in order to automatically control the sterilization process including activation of the UV lamp for a desired time period as disclosed by Gao.  
	
10.	Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over Philipps in view of Gao as applied to claim 3 above, and further in view of Pasin et al. (US 2002/0154011 A1) (hereafter “Pasin”).
	Philipps in view of Gao is set forth above with regards to claim 3 but the combination does not teach that the actuation mechanism is integrated with the fastening mechanism.   Pasin discloses a garment cleaning device (10) including a chamber to house the garment to be cleaned.   The chamber includes a zipper closure (16) that is connected to an actuation device (62) which in turn activates the cleaning cycle when the zipper is in the fully closed position and in contact with the actuation device (see para [0023]-[0026]).   
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Philipps and Gao and integrate the zipper with the UV light actuation mechanism to automatically start the sterilization process when the zipper is fully closed as taught by Pasin.

11.	Claim(s) 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Philipps as applied to claim 1 above, and further in view of Yamamoto et al. (US 2021/0077642 A1) (hereafter “Yamamoto”).
	Philipps is set forth above with regards to claim 1 but does not appear to disclose a solar panel charging device electrically connected to the light assembly.   Yamamoto discloses a portable UV sterilizer for sterilizing thing (see para [0055]) wherein the sterilizer includes a solar panel for charging the device and increasing portability including outdoor use (para [0053]). 
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Philipps and include a solar panel for charging a battery that provides power to the UV light assembly in order to increase portability of the device and enable use outdoors as taught by Yamamoto.


12.	Claim(s) 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Philipps as applied to claim 1 above, and further in view of Dobrinsky et al. (US 2016/0114067 A1) (hereafter “Dobrinsky”).
Philipps is set forth above with regards to claim 1 but does not appear to disclose a piezoelectric charging device electrically connected to the light assembly.  
Dobrinsky discloses a UV sterilizer for disinfecting surfaces wherein the device includes a rechargeable power source such as a piezoelectric device for powering the UV lights (see para [0042]).   
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Philipps and include a pieozoelectric charging device for recharging and providing power to the UV light assembly as taught by Dobrinsky in order to improve portability of the device by not requiring an external power source.

13.	Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over Philipps as applied to claim 1 above, and further in view of Concannon et al. (US 2021/0299304 A1) (hereafter “Concannon”).
	Philipps is set forth above with regards to claim 1 but does not appear to teach a view port as claimed.   Concannon discloses a clothing sterilization cabinet (400) that uses UV light to sterilize the clothing (para [0018]).  A door (404) of the cabinet includes a window (405) so that the user can view the interior of the cabinet during operation of the sterilization process (see para [0039]).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Philipps and include a view port in either of the first or second appendages (131, 132) that form the door as suggested by Concannon, so that a user can view the interior of the cabinet during UV sterilization to ensure that the UV lights are operating.

Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E CONLEY whose telephone number is (571)272-8414.  The examiner can normally be reached on M-F, 8:30am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/SEAN E CONLEY/               Primary Examiner, Art Unit 1799